Title: 28th.
From: Adams, John Quincy
To: 


       Doctor Tufts went by in the morning, and took with him, a small trunk for me, to Boston. At about 10 I went for my horse, to Mr. Veasy’s. Mr. Tyler went with me. At the meeting house he left me, and I went to Milton. Stopp’d half an hour at Genl: Warren’s. Their only son now at home is James: Harry yesterday stopp’d in at my uncle’s, on his road to Plymouth. Mrs. Warren has been ill; and is not yet entirely recovered. It was near one afternoon, when I got to Boston. Upon Change I met Dr. Waterhouse; and found him the same man, he was four years, ago, when I was acquainted with him in Holland. Dined at Mr. Foster’s: and after Dinner went to Deacon Smith’s: as I had not been there, since last Friday morning; and did not know when I came out of the house, that I should not return that day: they all said they thought I had been cast away; and could not find the way to their house. Received a letter from Mr. Brush, with, le mariage de Figaro. Went and spent an hour with Dr. Waterhouse, at his lodgings, and at about dusk, cross’d the river, and went to spend this night and to-morrow, with my Cousin Cranch and my brother. It was near 8 o’clock before I got to Cambridge. Weather quite cool. A fire very comfortable.
      